Name: Commission Implementing Decision (EU) 2016/1819 of 12 October 2016 on amending Implementing Decision 2012/294/EU on a Union financial contribution towards Member States' fisheries control, inspection and surveillance programmes for 2012 (notified under document C(2016) 6466)
 Type: Decision_IMPL
 Subject Matter: accounting;  fisheries;  EU finance;  economic geography;  economic policy
 Date Published: 2016-10-14

 14.10.2016 EN Official Journal of the European Union L 278/48 COMMISSION IMPLEMENTING DECISION (EU) 2016/1819 of 12 October 2016 on amending Implementing Decision 2012/294/EU on a Union financial contribution towards Member States' fisheries control, inspection and surveillance programmes for 2012 (notified under document C(2016) 6466) (Only the Bulgarian, Danish, Dutch, English, Finnish, French, German, Greek, Italian, Latvian, Lithuanian, Maltese, Polish, Portuguese, Romanian, Slovenian, Spanish and Swedish texts are authentic) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 508/2014 of the European Parliament and of the Council of 15 May 2014 on the European Maritime and Fisheries Fund and repealing Council Regulations (EC) No 2328/2003, (EC) No 861/2006, (EC) No 1198/2006 and (EC) No 791/2007 and Regulation (EU) No 1255/2011 of the European Parliament and of the Council (1), in particular Article 129(2) thereof, Having regard to Council Regulation (EC) No 861/2006 of 22 May 2006 establishing Community financial measures for the implementation of the common fisheries policy and in the area of the Law of the Sea (2), and in particular Article 21 thereof, Whereas: (1) Member States have submitted to the Commission, in accordance with Article 20 of Regulation (EC) No 861/2006, their fisheries control programmes for 2012 and the applications for a Union financial contribution towards the expenditure incurred in carrying out the projects contained in such programmes. (2) The Commission fixed in its Implementing Decision 2012/294/EU (3) the maximum amount by project and the rate of the Union financial contribution within the limits set by Article 15 of Regulation (EC) No 861/2006 and laid down the conditions under which such contribution may be granted. (3) Article 2 of Implementing Decision 2012/294/EU provides that all payments in respect of which a reimbursement is claimed are to be made by the Member State concerned by 30 June 2016 and that payments made after that deadline are not eligible for reimbursement. (4) Several Member States informed the Commission in the first half of 2016 that they encountered difficulties in respecting that deadline in the context, in particular, of the financial crisis and of technical difficulties encountered. (5) In order to ensure that Member States are able to pursue the execution of these projects and do not abandon them further to the interruption of the reimbursements by the Commission from the second half of 2016, the deadline provided for in Article 2 of Implementing Decision 2012/294/EU should be extended until 31 March 2017 with retroactive effect from 1 July 2016. (6) Implementing Decision 2012/294/EU should therefore be amended accordingly. (7) The measures provided for in this Decision are in accordance with the opinion of the Committee for Fisheries and Aquaculture, HAS ADOPTED THIS DECISION: Article 1 In Article 2 of Implementing Decision 2012/294/EU, the first sentence is replaced by the following: All payments in respect of which a reimbursement is claimed shall be made by the Member State concerned by 31 March 2017. Article 2 This Decision shall apply from 1 July 2016. Article 3 This Decision is addressed to the Kingdom of Belgium, the Republic of Bulgaria, the Kingdom of Denmark, the Federal Republic of Germany, Ireland, the Hellenic Republic, the Kingdom of Spain, the French Republic, the Italian Republic, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Malta, the Kingdom of the Netherlands, the Republic of Poland, the Portuguese Republic, Romania, the Republic of Slovenia, the Republic of Finland, the Kingdom of Sweden, and the United Kingdom of Great Britain and Northern Ireland. Done at Brussels, 12 October 2016. For the Commission Karmenu VELLA Member of the Commission (1) OJ L 149, 20.5.2014, p. 1. (2) OJ L 160, 14.6.2006, p. 1. (3) Commission Implementing Decision 2012/294/EU of 25 May 2012 on a Union financial contribution towards Member States' fisheries control, inspection and surveillance programmes for 2012 (OJ L 150, 9.6.2012, p. 86).